DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 9, 10, 13, 15, 18-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0097712 to Singh et al. (hereinafter Singh) in view of US Pub. 2020/0053591 to Prasad.

In regard amended claim 1, Singh teaches or discloses a method performed by network equipment in a wireless communication network, the method comprising:
receiving from a User Equipment (UE) an indication of a current location of the UE in the wireless communication network (see paragraph [0128], the eNB may use the UE location information obtained at 1104 to improve MU-MIMO scheduling. Based on the indications of the current locations received by the eNB, the eNB may schedule MU-MIMO communications such that timeslot and channel re-use is more preferentially is applied to UE devices that have greater physical separation from one another than UE devices having less physical separation); 
obtaining, based on the current location of the UE as an input to a Machine Learning (ML) module that has been trained using each location of a plurality of UE locations in the wireless communication network as an ML module input and a respective antenna beam direction for communications between the network equipment and a UE at each location as an ML module output, an antenna beam direction for communications between the network equipment and the UE at the current location (see Fig. 10, paragraphs [0076], [0077], [0079], [0084], and [0113], a machine-learning technique is applied to enable an eNB or UE to map predicted beam directions to various locations where suitable beam directions have been learned, and to propagate the map through the network for the benefit of the UE devices. A location-sector mapping data structure is generated, and used to facilitate sector scanning prioritization. The location-sector mapping may further be shared among different UEs, eNBs, or other devices, to further facilitate low-latency network connectivity. The beam-finding map is formed using a machine-learning technique. In an example, support vector machine (SVM) is used to this end. In an example, given m training samples, (x.sub.i, y.sub.i), where I=1 .  . . m, and with x.sub.i representing the location and y.sub.i representing the indicator for the best beam direction);
wherein the obtaining comprises obtaining a network equipment antenna beam direction and a UE antenna beam direction (to receive signaling along some of beam directions using an omnidirectional reception mode. based on a reported UE location, eNB may preferentially select a beam direction, or a set of beam directions, to test for connectivity and performance, from among all possible beam directions. eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906 in paragraphs [0072], [0073], [0080], [0085], [0089], [0097], and [0101]). 
Singh may not explicitly teach or disclose a Machine Learning (ML) module that has been trained.
However, Prasad teaches or discloses the machine learning module that has been trained (see paragraphs [0020], [0023], [0032], and [0045], channel modeling system 140 may provide a trained machine learning model to base station 125 and/or may enable base station 125 to access a trained machine learning model to determine channel quality classes for UE devices 110 associated with base station 125).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a selection of beamforming directions of Singh by including the machine learning module that has been trained suggested by Prasad. This modification would provide to determine channel quality class conserves resources and improves user experience read on paragraph [0019].

In regard claims 4, 13, and 22, Sigh teaches or discloses the method of claim 1, wherein the obtaining comprises obtaining: a set of multiple antenna beam directions for multi-path communications between the network equipment and the UE at the current location (see paragraphs [0072], [0073], [0076], and [0077], based on the reporting messaging, the eNB 104 may determine suitable beam directions for the MIMO layers to be used for data communications with the UE 102. The UE 102 may determine the beam directions of beams 575 and 580 using such techniques as receive beam-forming, as receive directions. eNB 602 has multiple antennas which may be used in various groupings, and with various signal modifications for each grouping).

In regard amended claims 6, 15, and 24, Sigh teaches or discloses the method of claim 1, the method further comprising:
transmitting to the UE an indication of the UE antenna beam direction (see paragraphs [0069], [0089], [0096], and [0134], the eNB 104 may transmit a signal on multiple beams 505-520, any or all of which may be received at the UE 102. As the beams 505-520 may be directional, transmitted energy from the beams 505-520 may be concentrated in the direction).

In regard claims 9 and 18, Singh may not explicitly teach or disclose the method of claim 1, wherein the ML module comprises a neural network.
However, Prasad teaches or discloses the ML module comprising the neural network (see paragraphs [0066], and [0082], machine learning models, such as, for example, clustering models and/or neural network models, the training may be unsupervised and the training set may not be labeled with known outputs during training. Machine learning model 900 may include an RNN ML model 910. RNN ML model 910 may include an LSTM neural network, an attention mechanism neural network, a GRU neural network, an IndRNN, an NTM, and/or another type of neural network configured to process time series information).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a selection of beamforming directions of Singh by including the ML module comprising the neural network suggested by Prasad. This modification would provide to 

In regard claim 19, Singh teaches or discloses a wireless communication network comprising a plurality of base stations (see Fig. 1), each base station of the plurality of base stations comprising the network equipment (see Fig. 1) of claim 10 for obtaining, from a respective ML module at each base station, antenna beam directions for communications with each base station (see paragraphs [0084], and [0151], a machine-learning technique is applied to enable an eNB or UE to map predicted beam directions to various locations where suitable beam directions have been learned, and to propagate the map through the network for the benefit of the UE devices).

In regard amended claim 10, Singh teaches or discloses network equipment for a wireless communication network, the network equipment (see Fig. 3) comprising:
at least one antenna (see Fig. 3, element 301a and 301b, paragraph [0048], multiple antennas);
a processor coupled to the at least one antenna (see Fig. 3, elements 306 and 301); and 
a processor-readable memory, coupled to the processor, and storing processor-executable instructions which, when executed by the processor, cause the processor to perform a method comprising (see Fig. 3, paragraph [0046], the eNB 300 may also include processing circuitry 306 and memory 308 arranged to perform the operations):
receiving from a User Equipment (UE) an indication of a current location of the UE in the wireless communication network (see paragraph [0128], the eNB may use the UE location information obtained at 1104 to improve MU-MIMO scheduling. Based on the indications of the current locations received by the eNB, the eNB may schedule MU-MIMO communications such that timeslot and channel re-use is more preferentially is applied to UEs that have greater separation from one another than UE devices having less physical separation); 
obtaining, based on the current location of the UE as an input to a Machine Learning (ML) module that has been trained using each location of a plurality of UE locations in the wireless communication network as an ML module input and a respective antenna beam direction for communications between the network equipment and a UE at each location as an ML module output, an antenna beam direction for communications between the network equipment and the UE at the current location (see Fig. 10, paragraphs [0076], [0077], [0079], [0084], and [0113], a machine-learning technique is applied to enable an eNB or UE to map predicted beam directions to various locations where suitable beam directions have been learned, and to propagate the map through the network for the benefit of the UE devices. A location-sector mapping data structure is generated, and used to facilitate sector scanning prioritization. The location-sector mapping may further be shared among different UEs, eNBs, or other devices, to further facilitate low-latency network connectivity. The beam-finding map is formed using a machine-learning technique. In an example, support vector machine (SVM) is used to this end. In an example, given m training samples, (x.sub.i, y.sub.i), where I=1 .  . . m, and with x.sub.i representing the location and y.sub.i representing the indicator for the best beam direction), 
wherein the obtaining comprises obtaining a network equipment antenna beam direction and a UE antenna beam direction (to receive signaling along some of beam directions using an omnidirectional reception mode. based on a reported UE location, eNB may preferentially select a beam direction, or a set of beam directions, to test for connectivity and performance, from among all possible beam directions. eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906 in paragraphs [0072], [0073], [0080], [0085], [0089], [0097], and [0101]). 
Singh may not explicitly teach or disclose a Machine Learning (ML) module that has been trained.
However, Prasad teaches or discloses the machine learning module that has been trained (see paragraphs [0020], [0023], [0032], and [0045], channel modeling system 140 may provide a trained machine learning model to base station 125 and/or may enable base station 125 to access a trained machine learning model to determine channel quality classes for UE devices 110 associated with base station 125).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a selection of beamforming directions of Singh by including the machine learning module that has been trained suggested by Prasad. This modification would provide to determine channel quality class conserves resources and improves user experience read on paragraph [0019].

In regard amended claim 20, Singh teaches or discloses a processor-readable memory storing processor-executable instructions which, when executed by a processor in network equipment in a wireless communication network, cause the processor to perform a method comprising:
the eNB may use the UE location information obtained at 1104 to improve MU-MIMO scheduling. Based on the indications of the current locations received by the eNB, the eNB may schedule MU-MIMO communications such that timeslot and channel re-use is more preferentially is applied to UE devices that have greater physical separation from one another than UE devices having less physical separation); 
obtaining, based on the current location of the UE as an input to a Machine Learning (ML) module that has been trained using each location of a plurality of UE locations in the wireless communication network as an ML module input and a respective antenna beam direction for communications between the network equipment and a UE at each location as an ML module output, an antenna beam direction for communications between the network equipment and the UE at the current location (see Fig. 10, paragraphs [0076], [0077], [0079], [0084], and [0113], a machine-learning technique is applied to enable an eNB or UE to map predicted beam directions to various locations where suitable beam directions have been learned, and to propagate the map through the network for the benefit of the UE devices. A location-sector mapping data structure is generated, and used to facilitate sector scanning prioritization. The location-sector mapping may further be shared among different UEs, eNBs, or other devices, to further facilitate low-latency network connectivity. The beam-finding map is formed using a machine-learning technique. In an example, support vector machine (SVM) is used to this end. In an example, given m training samples, (x.sub.i, y.sub.i), where I=1 .  . . m, and with x.sub.i representing the location and y.sub.i representing the indicator for the best beam direction),
to receive signaling along some of beam directions using an omnidirectional reception mode. based on a reported UE location, eNB may preferentially select a beam direction, or a set of beam directions, to test for connectivity and performance, from among all possible beam directions. eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906 in paragraphs [0072], [0073], [0080], [0085], [0089], [0097], and [0101]). 
Singh may not explicitly teach or disclose a Machine Learning (ML) module that has been trained.
However, Prasad teaches or discloses the machine learning module that has been trained (see paragraphs [0020], [0023], [0032], and [0045], channel modeling system 140 may provide a trained machine learning model to base station 125 and/or may enable base station 125 to access a trained machine learning model to determine channel quality classes for UE devices 110 associated with base station 125).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a selection of beamforming directions of Singh by including the machine learning module that has been trained suggested by Prasad. This modification would provide to determine channel quality class conserves resources and improves user experience read on paragraph [0019].



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Prasad as applied to claims above, and further in view of U.S. Pub. 2020/0160712 to Beaurepaire et al. (hereinafter Beaurepaire).

In regard claims 8 and 17, Singh and Prasad may not explicitly teach or disclose the method of claim 1, further comprising: re-training the ML module.
However, Beaurepaire teaches or discloses re-training the ML module (see Figs. 1 and 2, paragraphs [0044], and [0045]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a selection of beamforming directions of Singh and systems for wireless low latency traffic scheduler of Prasad by including re-training the ML module suggested by Beaurepaire. This modification would provide to dynamically change service boundaries of service arear read on paragraph [0028].

Allowable Subject Matter
Claims 3, 5, 12, 14, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive as following:

The limitations, “wherein the obtaining comprises obtaining a network equipment antenna beam direction and a UE antenna beam direction” are taught in paragraphs [0072], [0073], [0080], [0085], [0089], [0097], and [0101] of reference Singh, to receive signaling along some of beam directions using an omnidirectional reception mode. based on a reported UE location, eNB 702 may preferentially select a beam direction, or a set of beam directions, to test for connectivity and performance, from among all possible beam directions. eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906. Therefore, these rationales are also apply to currently amended claims 10 and 20.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




Date: 02/22/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476